Howard, C. J.
This was an action brought by the appellant, under the provisions of section 55 of the general tax law (section 8465, R. S. 1894), against the appellee, forgiving to the assessor “a false or fraudulent” list of taxes, in that he omitted to list a certificate of building and loan stock, evidencing a loan made by him to the loan association named, for §1,500, and worth that sum.
To the complaint setting up the facts in the case the court sustained a demurrer.
The questions for decision are substantially the same as in the case of Beniston, Aud., v. Terry, 141 Ind. 677.
On the authority of that case the judgment is therefore reversed, with instructions to overrule the demurrer to the complaint.